Exhibit 10.6
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between Judy
Verses (“you”) and Blackboard Inc. (“Blackboard”).
     WHEREAS, Blackboard desires to employ you on the terms and conditions
hereinafter set forth and you desire to accept such employment;
     NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the parties agree as follows:
1. Responsibilities. Blackboard agrees to hire you as the President and COO, Bb
Learn. You shall devote your entire business time, attention, skill and energy
exclusively to the business of Blackboard and perform the responsibilities
assigned to you in accordance with the standards and policies that Blackboard
may from time to time establish. With prior written notice to Blackboard, you
may engage in appropriate civic or charitable activities and devote a reasonable
amount of time to private investments or boards or other activities provided
that such activities do not interfere or conflict with your responsibilities and
are not or are not likely to be contrary to Blackboard’s interests. You and
Blackboard agree that your position is essential to Blackboard’s success and
that the highest level of performance is required from you.
2. Term of Employment. Blackboard agrees to employ you, and you agree to remain
in employment with Blackboard, from July 7, 2008 until July 6, 2009 (the
“Initial Term”), unless your employment terminates earlier pursuant to Section 5
below. This Agreement shall automatically renew for successive one (1) year
periods (each, a “Renewal Term” and together with the Initial Term, the “Term”)
unless either party provides prior written notice of its intent not to renew at
least thirty (30) days prior to the first day of the applicable Renewal Term.
3. Compensation.
     (a) Base Compensation. Your annual base compensation shall initially be
US$325,000 (“Base Compensation”), less applicable taxes and withholdings,
payable in accordance with Blackboard’s regular payroll practices from time to
time in effect. Blackboard may review and adjust your Base Compensation
periodically.
     (b) Bonus Compensation. To be eligible to receive an annual bonus for any
calendar year, you must meet financial performance targets set by the CEO and be
employed through March 31st of the following year. Your initial target bonus may
be up to 50% of your Base Compensation. The actual amount of the bonus, if any,
will be determined by the CEO in the CEO’s sole discretion. If a bonus is
awarded, it will be paid in the year following that for which the bonus is being
awarded. You will receive your first bonus, if any, in 2009 for 2008. This 2008
bonus, if any, will be pro-rated.
     (c) Business Expenses. During the Term, Blackboard shall pay or reimburse
you for all ordinary and reasonable business-related expenses you incur in the
performance of your duties under this Agreement. Blackboard will reimburse you
for all such expenses, in accordance with its policies and procedures, upon the
presentation by you of an itemized account of such expenditures, together with
supporting receipts and other appropriate documentation.
4. Employee Benefits.
     (a) In General. During the Term, you shall be eligible for all employee
benefits that Blackboard may provide to employees at your level, which may
include, but are not limited to benefits such as health insurance plans, a stock
option plan, paid holidays and 401(k), subject in each case to the generally
applicable terms and conditions of any such plan or program in question and to
the determinations of any person or committee administering any such plan or
program. Blackboard reserves the right to modify or terminate any such benefit
at any time.
     (b) Vacation. You shall be eligible to take paid vacation during each
calendar year in accordance with Blackboard’s Employee Manual.

 



--------------------------------------------------------------------------------



 



5. Termination of Employment. Upon the effective date of termination of your
employment with Blackboard (the “Termination Date”), you will not be eligible
for further compensation, benefits or perquisites under Sections 3 and 4 of this
Agreement, other than those that have already accrued or vested as of the
Termination Date. Termination of your employment may occur under any of the
following circumstances:
     (a) Expiration of Term. Your employment will terminate if the Term provided
for under Section 2 expires pursuant to the notice requirements of Section 2; or
     (b) Termination of Employment by Blackboard. Blackboard has the right to
terminate your employment at any time with or without Cause. For all purposes
under this Agreement, (“Cause”) shall mean:
          (i) a failure by you to substantially perform your duties under this
Agreement or your job responsibilities, other than a failure resulting from your
complete or partial incapacity due to physical or mental illness or impairment;
          (ii) an act or omission by you that constitutes gross misconduct,
moral turpitude or fraud;
          (iii) a conviction for, or a plea of “guilty” or “no contest” to, a
felony; or
          (iv) a material breach of any duty owed to Blackboard, including but
not limited to the duties of loyalty and confidentiality;
     (c) Resignation by You. You have the right to resign your employment with
Blackboard at any time, with or without Good Reason, provided that you may
resign with Good Reason only if (i) you provide notice of such reason for
resignation to Blackboard within 90 days of the initial existence of the
condition giving rise to the Good Reason and stating that such reason will be
grounds for resignation with Good Reason, and (ii) if Blackboard fails to cure
such reason within thirty (30) days following receipt of such notice.
Furthermore, any such resignation shall occur within one (1) year of the
occurrence of a Good Reason event.
          (i) For purposes of this Agreement, “Good Reason” shall mean (A) a
material failure by Blackboard to perform its obligations under this Agreement;
(B) your relocation to more than 30 miles outside of the Washington, DC
metropolitan area without your consent; or (C) a material diminution of your
compensation, duties or responsibilities within three (3) months of (I) a sale
or transfer of more than 50% of the total number of shares of the outstanding
capital stock of Blackboard or all or substantially all of the assets of
Blackboard to a single unrelated entity or group of affiliated entities (not
related to Blackboard) in one or a series of closely related transactions, or
(II) a merger or consolidation in which Blackboard is not the surviving entity
or in which the shareholders in Blackboard prior to the merger or consolidation
own less than 50% of the shares of outstanding capital stock of Blackboard.
          (ii) During the Term, you agree to provide Blackboard ninety
(90) days’ prior written notice of your resignation, with or without Good
Reason. Blackboard may in its sole discretion place you on paid administrative
leave as of any date prior to the end of such ninety (90) day notice period and
request that you no longer be present on Blackboard premises. During any period
of paid administrative leave, you will not be authorized to act as a
representative, or make any statements on behalf of, Blackboard; or
     (d) Death or Disability. Your employment shall be deemed to have been
terminated by you upon your (i) death or (ii) inability to perform your duties
under this Agreement, even with reasonable accommodation, for more than
twenty-six (26) weeks, whether or not consecutive, in any twelve-month period
(“Disability”). Termination will be effective upon the occurrence of such event.

- 2 -



--------------------------------------------------------------------------------



 



6. Severance Payments.
     (a) Payments and Benefits. After the first six (6) months of your Initial
Term have elapsed, if during the remainder of the Term Blackboard terminates
your employment without Cause (as defined in Section 5(b)), or you resign for
Good Reason and comply with the obligations set forth in Section 5(c), then
Blackboard will pay you at the rate of your then current base compensation, less
applicable taxes and withholdings, for six months (“Severance Payments”). If,
following the end of a calendar year but prior to receiving your bonus for the
completed calendar year, you are terminated without Cause or resign for Good
Reason, you shall also receive your bonus, less taxes and withholdings, for the
completed calendar year as part of the Severance Payments. The Severance
Payments shall be made over a period beginning on the Termination Date and
ending six months from such date (the “Severance Period”), to be paid on
Blackboard’s regular payroll cycle during the Severance Period; provided that if
any payments would otherwise be due on or after March 15 of the calendar year
next succeeding the year in which termination occurs, then all payments that
would otherwise be due after March 15 shall be paid to you on or before March 15
of such next succeeding year, and provided further that your bonus for the
completed calendar year, if any, shall be paid at such time in such next
succeeding year as Blackboard deems appropriate, consistent with the payment of
other executives’ bonuses. If you timely apply and qualify for COBRA, Blackboard
will pay your COBRA premiums, at your current level of coverage, for six months,
unless you become covered by another employer’s health insurance, in which case
the COBRA coverage will be terminated when your new coverage commences. You
agree to notify Blackboard immediately if you become covered by another
employer’s health insurance plan. To receive the Severance Payments and COBRA
premiums you must sign a release of any and all claims in the form provided by
Blackboard. Such Severance Payments and COBRA premiums shall begin at the later
of (i) the first pay period following your Termination Date or (ii) ten
(10) days after you deliver the signed release to Blackboard.
     (b) Section 409A. Subject to this Section 6(b), any payments or benefits
under Section 6 shall begin only upon the date of a “separation from service” as
defined below which occurs on or after the date of termination under Section 5.
The following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to you under this Section 6:
          (i) It is intended that each installment of the payments and benefits
provided under Section 6 shall be treated as a separate “payment” for purposes
of Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”). Neither Blackboard nor you shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A;
          (ii) If, as of the date of your “separation from service” from
Blackboard, you are not a “specified employee” (each within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 6; and
          (iii) If, as of the date of your “separation from service” from
Blackboard, you are a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), then:
               (A) Each installment of the payments and benefits due under
Section 6 that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A. For purposes of this Agreement, the “Short-Term Deferral Period”
means the period ending on the later of the 15th day of the third month
following the end of your tax year in which the separation from service occurs
and the 15th day of the third month following the end of the Blackboard’s tax
year in which the separation from service occurs; and
               (B) Each installment of the payments and benefits due under
Section 6 that is not described within Section 6(b)(iii)(A) and that would,
absent this subsection, be paid within the six-month period following your
“separation from service” from Blackboard shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
your death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and

- 3 -



--------------------------------------------------------------------------------



 



one day following your separation from service and any subsequent installments,
if any, being paid in accordance with the dates and terms set forth herein;
provided, however, that the preceding provisions of this sentence shall not
apply to any installment of payments and benefits if and to the maximum extent
that that such installment is deemed to be paid under a separation pay plan that
does not provide for a deferral of compensation by reason of the application of
Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service) or Treasury Regulation 1.409A-1(b)(9)(iv)
(relating to reimbursements and certain other separation payments). Any
installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second your taxable year following the taxable year in which the
separation from service occurs.
               (iv) The determination of whether and when a separation from
service has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
               (v) All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.
7. Return of Property. Upon termination of your employment with Blackboard for
any reason, you agree to immediately return to Blackboard all equipment, credit
cards and other property belonging to Blackboard. This includes all documents
and other information prepared by you or on your behalf or provided to you in
connection with performing your duties for Blackboard, regardless of the form in
which such documents or information are maintained or stored, including
computer, typed, written, imaged, audio, video, micro-fiche, electronic or any
other means of recording or storing documents or other information. You hereby
warrant that you will not retain in any form any such document or other
information or copies thereof, except as provided in the following sentence. You
may retain a copy of any documents describing any rights or obligations you may
have after the Termination Date under any employee benefit plan or other
agreements.
8. Confidentiality and Intellectual Property
     (a) Confidential Information. You shall not disclose or use at any time,
either during your employment or after your Termination Date, any confidential
information, including, but not limited to, the terms of this Agreement,
existing and prospective investments, trade secrets or proprietary information,
strategic sourcing information or analysis, financing information and sources,
patents, patent applications, developmental or experimental work, formulas, test
data, prototypes, models, know how and product specifications, financial
information, financial projections and pro forma financial information, sales
and marketing strategies, plans and programs and product development
information, employees’ and consultants’ benefits, perquisites, salaries, stock
options, compensation, formulas or bonuses, and their non-business addresses and
telephone numbers, organizational structure and reporting relationships,
business plans, names, addresses, phone numbers of customers, contracts,
including contracts with clients, suppliers, independent contractors or
employees, business plans and forecasts, and existing and prospective projects
or business opportunities (“Confidential Information”) of Blackboard or its
wholly-owned subsidiaries or affiliates, whether patentable or not, which you
learn as a result of your employment with Blackboard, whether or not you
developed such information. “Confidential Information” shall not include,
without limitation, information that is or later becomes publicly available in a
manner wholly unrelated to any breach of this Agreement by you as of the date it
enters the public domain. If you are uncertain whether something is Confidential
Information you should treat it as Confidential Information until you receive
clarification from Blackboard that it is not Confidential Information.
Confidential Information shall remain at all times the property of Blackboard.
You may use or disclose Confidential Information only as authorized and
necessary in performing your responsibilities under this Agreement during your
employment with Blackboard; with the Chief Legal Officer’s prior written
consent; in a legal proceeding between you and Blackboard to establish the
rights of either party under this Agreement, provided that you stipulate to a
protective order to prevent any unnecessary use or disclosure; or subject to a
compulsory legal process that requires disclosure of such information, provided
that you have complied with the following procedures to ensure that Blackboard
has an adequate

- 4 -



--------------------------------------------------------------------------------



 



opportunity to protect its legal interests in preventing disclosure. Upon
receipt of a subpoena that could possibly require disclosure of Confidential
Information, you shall provide a copy of the compulsory process and complete
information regarding the circumstances under which you received it to
Blackboard by hand delivery within twenty-four (24) hours. You will not make any
disclosure until the latest possible date for making such disclosure in
accordance with the compulsory process (“Latest Possible Date”). If Blackboard
seeks to prevent disclosure in accordance with the applicable legal procedures,
and provides you with notice before the Latest Possible Date that it has
initiated such procedures, you will not make disclosures of any Confidential
Information that is the subject of such procedures, until such objections are
withdrawn or ruled on. You hereby acknowledge that any breach of this Section
8(a) would cause Blackboard irreparable harm.
     (b) Outside Activities. You shall submit to Blackboard’s Chief Legal
Officer, within a reasonable time prior to dissemination, the text of any
speech, professional paper, article or similar communication created by you
which relates to Blackboard’s present or future business or research and
development endeavors. The Chief Legal Officer then will notify you if the
dissemination of the communication is permitted under the terms of this
Agreement.
     (c) Ownership of Confidential Information; Return of Materials. All
Confidential Information, including without limitation that which is produced by
or for Blackboard by you or anyone else, all materials embodying Confidential
Information, and all copies thereof, will remain the property of Blackboard or
of the third party who has furnished it to Blackboard. On your Termination Date,
or at the written request of Blackboard at any time, you will immediately
deliver to Blackboard all materials, and copies thereof, which are in your
possession or control and which contain or are related in any way to any
Confidential Information. This includes all documents and other information
prepared by you or on your behalf or provided to you in connection with your
duties while employed by Blackboard, regardless of the form in which such
document or information are maintained or stored, including computer, typed,
written, imaged, audio, video, micro-fiche, electronic or any other means of
recording or storing documents or other information. You hereby warrant that you
will not retain in any form any such document or other information or copies
thereof. You may retain a copy of this Agreement and any other document or
information describing any rights you may have after the termination of your
employment.
     (d) Intellectual Property.
          (i) For purposes of this Agreement the following terms will be defined
as indicated:
               (A) “Inventions” shall mean inventions, ideas, formula,
developments, designs, systems, software, discoveries, and improvements to
existing technology, whether or not patentable.
               (B) “Improvements” shall mean all inventions, developments,
modifications, changes, whether or not patentable, made to any Inventions and/or
Confidential Information.
               (C) “Copyrighted Work” shall mean any work of authorship eligible
for copyright protection under the federal and state laws of the United States
and foreign countries.
               (D) “Copyrights” shall mean any and all rights granted in
Copyrighted Works under the laws of the United States and foreign countries.
          (ii) Exclusions. An Invention, Copyright or Copyrighted Work will not
be subject to this Agreement when all the following criteria are met: (A) no
equipment, supplies, facilities, or Confidential Information of Blackboard was
used in developing the Invention or Copyrighted Work or in applying for or
obtaining a patent or Copyright; (B) the Invention or Copyrighted Work was
developed entirely on your own time; (C) the Invention or Copyrighted Work does
not relate directly to the business of Blackboard or to Blackboard’s actual or
demonstrably anticipated research or development; and (D) the Invention,
Copyright or Copyrighted Work does not result from any work performed by you for
Blackboard or at the request of Blackboard. For purposes of this paragraph,
“Blackboard” includes Blackboard’s wholly-owned subsidiaries and affiliates.

- 5 -



--------------------------------------------------------------------------------



 



          (iii) Ownership and Assignment of Rights.
               (A) All Inventions, Improvements, or Confidential Information
that you have or will conceive or develop, either alone or with others, shall be
the exclusive property of Blackboard. You hereby assign, and agree to assign, to
Blackboard your entire right, title, and interest in and to (I) any and all such
Improvements and Inventions, (II) any and all applications for patent, domestic
and foreign that may be filed on said Improvements and Inventions, and (III) any
and all patents that may issue or be granted on such applications, except those
excluded under Section 8(d)(ii) of this Agreement. Both during your employment
and after your Termination Date you will on request immediately sign and deliver
to Blackboard without further consideration any and all documents necessary to
perfect the assignments granted in this Section.
               (B) You understand and agree that all Copyrighted Works
conceived, developed, created or contributed to by you shall be considered works
made for hire under the copyright laws of the United States and shall be the
exclusive property of Blackboard. Blackboard shall be considered the author of
such Copyrighted Works. You further understand and agree that in the event any
Copyrighted Work created by you within the scope of, or in connection with, your
work with Blackboard, or at the request of Blackboard, fails to meet the legal
requirements of a work made for hire owned by Blackboard, then this Agreement
shall operate to assign to Blackboard all of your rights, title, and interest,
including copyrights, in, to and under such Copyrighted Works. Blackboard shall
have sole and absolute discretion to register, enforce, and/or assign Copyrights
for such Copyrighted Works.
          (iv) Assistance and Designation of Agent.
               (A) Both during your employment and after your Termination Date,
you will on request immediately sign and deliver to Blackboard without further
consideration, all instruments in writing requiring your signature and deemed by
Blackboard to be necessary or advisable in, or in connection with, filing or
prosecuting of any application for any patent covering Improvements, Inventions
or any divisional, continuing, renewal or reissue application or reexamination
request based upon any application for patent. In the event that Blackboard is
unable for any reason whatsoever to secure your signature to any lawful and
necessary documents required to apply for or execute any patent application with
respect to such idea, process, development, design, system, program, discovery,
invention, improvement or writing (including renewals, extensions,
continuations, divisions or continuations in part thereof), you hereby
irrevocably designate and appoint Blackboard and its officers and agents, as
your agents and attorneys-in-fact to act for and on your behalf and instead of
you, to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of patents thereon with
the same legal force and effect as if executed by you.
               (B) You will aid Blackboard promptly on request, and without
further consideration, in any matter pertaining to or relating to the protection
of any of the Improvements, Inventions, applications for patents covering
Inventions or Improvements, and/or Copyrighted Works. If such request is made
after your employment has ended, Blackboard will reimburse you for any expenses
incurred and compensate for any services rendered in complying with such request
at the same rate at which you were compensated during the final month of your
employment.
9. Non-Solicitation/Non-Competition.
During your employment and for one (1) year following your Termination Date (the
“Restricted Period”) you will not, except with prior written approval of
Blackboard’s Chief Legal Officer, directly or indirectly, individually or as
part of or on behalf of any other person, company, employer or other entity:
(a) hire or attempt to solicit for hire, or encourage to end their relationship
with Blackboard, any persons who have been employed by Blackboard at any time
within the preceding six (6) months; (b) sell or otherwise provide, or solicit
for the purposes of selling or otherwise providing, services or products that
are similar or related to those sold by Blackboard as of the Termination Date to
any person or entity that has within the twelve (12) months preceding the
Termination Date purchased any such services or products from Blackboard and
with whom you had direct contact on behalf of

- 6 -



--------------------------------------------------------------------------------



 



Blackboard during that time; or (c) own, manage, operate, control, be employed
by, participate in, work in, advise, consult or contract with, or support in any
manner any Competing Organization.
For purposes of this Agreement, “Competing Organization” means any person or
organization engaged in or about to become engaged in the business of creating,
developing, marketing or selling products or services competitive to
Blackboard’s products or services, within the geographical area in which
Blackboard is either (1) engaged in business; or (2) actively marketing or has
made a significant investment in time and money to prepare to market its
products or services. This is limited to any person or organization, which is in
existence or under development, whose services compete, directly or indirectly,
with a product, process or service upon which or with which you have worked for
Blackboard or about which you acquired Confidential Information.
You agree that these provisions are necessary to protect Blackboard’s legitimate
business interests. You acknowledge that by virtue of holding a high level
position at Blackboard, you have access to and substantial information regarding
Blackboard Confidential Information and other strategic business activities and
that if you held a position for a Competing Organization, it is likely that
(a) you would use or disclose the knowledge you learned while working for
Blackboard, or (b) it would appear to interested third parties that you were
using or disclosing such knowledge to your new employer. You warrant that the
provisions will not unreasonably interfere in your ability to earn a living or
to pursue your occupation after the Termination Date. You agree to notify any
person or entity to which you provide services during the Restricted Period of
your obligations under this Section 9.
You agree that during the Restricted Period, you will give notice to the Company
of each new business activity you plan to undertake, at least (10) business days
prior to beginning any such activity. The notice shall state the name and
address of the individual, corporation, association or other entity or
organization (“Entity”) for whom such activity is undertaken and the name of
your business relationship or position with the entity. You further agree to
provide the Company with other pertinent information concerning such business
activity as the Company may reasonably request in order to determine your
continued compliance with your obligations under this Agreement. You agree to
provide a copy of this Agreement to all persons and Entities with whom you seek
to be hired or do business before accepting employment or engagement with any of
them.
10. Non-Disparagement.You agree to refrain from making any derogatory or
defamatory remarks or comments that may disparage Blackboard, or any officer,
employee or agent of Blackboard during your employment or after your Termination
Date.
11. Other Obligations. You warrant that you are not subject to any other
obligations that would conflict with or inhibit your ability to perform your
duties under this Agreement. You represent that you have disclosed to Blackboard
the existence and contents of all covenants not to compete that you have entered
into with any other entity. You further warrant that you have not and will not
bring to Blackboard or use in the performance of your responsibilities at
Blackboard any equipment, supplies, facility or trade secret information (that
is not generally available to the public) of any current or former employer or
organization other than Blackboard to which you provided services, unless you
have obtained written authorization for their possession and use.
12. Miscellaneous Provisions.
     (a) Notices. Unless otherwise provided herein, any notice or other
communication required to be given under the terms of this Agreement must be in
writing and must be personally delivered (i.e., left with an individual 18 years
of age or older) or sent by overnight delivery. Documents sent by overnight
delivery will be presumed received on the next business day following the day
sent.

     
If notice is to be sent to Blackboard, it will be sent to:
  If notice is to be sent to you, it will be sent to the address that Blackboard
has on file for you at the time the notice is to be sent.
Matthew Small, Esq.
Blackboard Inc.
650 Massachusetts Ave., NW, 6th Floor
Washington, DC 20001-3796
   

- 7 -



--------------------------------------------------------------------------------



 



     
With a copy to:
   
 
   
Douglas B. Mishkin, Esq.
Patton Boggs, LLP
2550 M Street, NW
Washington, DC 20037
   

     (b) Dispute Resolution. You and Blackboard agree that any dispute between
you and Blackboard will be finally resolved by binding arbitration in accordance
with the Federal Arbitration Act (“FAA”). You and Blackboard agree to follow the
Dispute Resolution Procedures set forth in Attachment A to this Agreement.
     (c) Effect of Termination. Notwithstanding any termination or expiration of
this Agreement, the rights and obligations under this Agreement, which by their
nature should survive, will remain in effect after the termination or expiration
of this Agreement.
     (d) Nature of Agreement. This Agreement and the attachment hereto
constitute the entire agreement between you and Blackboard and supersede all
prior agreements and understandings between you and Blackboard relating to the
matters covered by this Agreement. Any long-term equity incentives between
Blackboard and you shall be contained in a separate agreement. In making this
Agreement, the parties warrant that they did not rely on any representations or
statements other than those contained in this Agreement. No modification of or
amendment to this Agreement will be effective unless in writing and signed by
the Chief Legal Officer or Vice President for Human Resources of Blackboard. A
delay or failure by Blackboard to exercise any right that is the subject of this
Agreement will not be construed as a waiver of that right. A waiver of a breach
on any one occasion will not be construed as a waiver of any other breach.
Regardless of the choice of law or conflict of law provisions of the District of
Columbia, the State of Delaware or any other jurisdiction, the parties agree
that this Agreement shall be otherwise interpreted, enforced and governed by the
laws of the State of Delaware. This Agreement will continue in effect until all
obligations under it are fulfilled. If any part of this Agreement is held by a
court of competent jurisdiction to be void or unenforceable, the remaining
provisions shall continue with full force and effect. This Agreement is not
assignable by you. This Agreement is binding on you with respect to Blackboard,
its successors or assigns. This Agreement may be executed in any number of
counterparts each of which shall be an original, but all of which together shall
constitute one instrument. The headings in this Agreement are for convenience
only and shall not effect the interpretation of this Agreement. You further
certify that you fully understand the terms of this Agreement and have entered
into it knowingly and voluntarily.
     (e) Section 409A. This Agreement is intended to comply with the provisions
of Section 409A and the Agreement shall, to the extent practicable, be construed
in accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. Notwithstanding the foregoing, to the extent that the
Agreement or any payment or benefit hereunder shall be deemed not to comply with
Section 409A, then neither Blackboard, the Board of Directors nor its or their
designees or agents shall be liable to you or any other person for any actions,
decisions or determinations made in good faith.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of Blackboard by its authorized officer, as of the day and year set forth under
their signatures below.

                  Blackboard Inc.
 
           
/s/ Judy Verses
  By:   /s/ Michael Chasen    
 
           
Judy Verses
      Michael Chasen, CEO and President    
 
           
Date: July 2, 2008
      Date: July 2, 2008    

- 8 -